DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office action is in response to the amendment filed on December 20, 2021.  Claims 1, 2, 4, 6-10, 12-14, 17, 19, and 20 have been amended. No claims were cancelled.  No new claims were added. Thus, claims 1-20 are pending.


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious all elements of independent claims 1, 8, and 14 (and by extension their respective dependent claims).

Regarding claim 1, in particular, no new prior art was found which would teach or suggest this amended claim, whereby the added/appended limitations that temporally references (timestamps) the execution of the automated motion plan overcomes the Chan reference by differentiating the generating an automated motion plan projected for the maneuver to be executed after (vs. immediately/real-time) a vehicle takeover and a maneuver by the driver, accompanied by a further disclosure of the transition (time) with the language of "that disengages the ADS” whereas Chan is vague as to an (execution) timing and autonomous degree/level of ADS engagement  “based upon an arbitration algorithm that blends” between maneuver of the driver and the generated ADS motion plan projected for the maneuver, therefore, the amended claim should not be rejected.

Regarding claim 8, independent claim 8 is a non-transitory computer-readable medium with instructions that perform the identical functions of the training system of independent claim 1, therefore claim 8 is also allowed for the same reason as claim 1.

Regarding claim 14 independent claim 14 is the identical method performed by the training system of independent claim 1, therefore claim 14 is also allowed for the same reason as claim 1.

As no prior art teaches or suggests all elements of independent claims 1, 8, and 14, all of independent claims 1, 8, and 14’s dependent claims are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y NING/Examiner, Art Unit 3661                                                                                                                                                                                             
December 31, 2021

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661